Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 1 of 29 Pageid#: 1891




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             DANVILLE DIVISION

  ELIZABETH JONES as                         )
  administrator of the estate of Juan        )
  Markee Jones, deceased,                    )
       Plaintiff,                            )      Case No. 4:20-cv-00020
                                             )
  v.                                         )
                                             )      By: Michael F. Urbanski
  THE CITY OF DANVILLE, et al.,              )      Chief United States District Judge
      Defendants.                            )

                                MEMORANDUM OPINION

         This matter is before the court on three motions by defendants the City of Danville

  (“Danville”), Officer Christopher S. Simpkins, and Officer David J. Branch (collectively “the

  defendants”): a motion for summary judgment, ECF No. 66; a motion to prohibit

  extrajudicial statements by attorneys to the media, ECF No. 69; and a motion in limine to

  exclude Shantaria Plunkett’s statement to law enforcement that Jones was unarmed, ECF

  No. 71. Plaintiff Elizabeth Jones (“plaintiff”), as administrator of the estate of Juan Markee

  Jones (“Jones”), deceased, opposes each motion. ECF Nos. 78, 81, and 82. The defendants

  have replied to each. ECF Nos. 84, 85, and 86. For the reasons explained herein, the court

  will DENY the motion in limine to exclude Plunkett’s statement, ECF No. 71; GRANT the

  motion for summary judgment on qualified immunity grounds, ECF No. 66; and DENY the

  motion to prohibit extrajudicial statements by attorneys to the media, ECF No. 69.

         I.     BACKGROUND

         This case involves the shooting death of an unarmed Black man by two officers of

  the Danville Police Department (“DPD”). On April 8, 2018, several officers, including
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 2 of 29 Pageid#: 1892




  Simpkins and Branch, responded to a report of domestic violence at a home on Sunset

  Drive. Compl., ECF No. 1, at ¶¶ 49–50. Plunkett had reported to police that Jones had

  physically assaulted her. When Simpkins arrived at the scene, Jones was in a blue Hyundai

  Veloster attempting to leave, but Jones was blocked in by police vehicles at one end of the

  street and a dead end at the other. Id.; see also Simpkins Body Camera Video (“Simpkins

  Video”), ECF No. 67-1, at 0:32-1:45. Shortly after arriving, Simpkins confirmed with Officer

  Curt Mitchell that signs of assault were visible on Plunkett’s neck. Id. at 2:06-2:09; see also

  Mitchell Virginia State Police (“VSP”) Activity Report, ECF No. 78-8, at 2.

         Upon reaching the cul-de-sac where Jones was sitting in the car, Simpkins told the

  officers that they would “just wait him out.” Simpkins Video, ECF No. 67-1, at 2:33-2:35.

  Simpkins periodically instructed Jones throughout the encounter to go ahead and shut his

  vehicle off, but Jones did not. About two minutes passed before Jones repositioned his

  vehicle to face a grassy patch outside of the cul-de-sac rather than the cul-de-sac’s center. Id.

  at 4:30-4:37. Officer Branch arrived around that time. See Branch Body Camera Video

  (“Branch Video”), ECF No. 67-2, at 0:00-0:45. Simpkins instructed Jones again to shut his

  vehicle off and said, “It’s not going to go the way you think.” Simpkins Video, ECF No. 67-

  1, at 4:54-5:00.

         Plunkett then walked over to the cul-de-sac while talking to Jones on her cell phone.

  Simpkins Video, ECF No. 67-1, at 5:00-5:30. On the body camera footage, Plunkett’s end of

  the conversation can be heard but not Jones’s. Id. In her report to state police, Plunkett told

  officers that Jones asked her not to press charges, but she refused, saying she had “been

  saving [him] too many times.” Plunkett VSP Activity Report, ECF No. 84-1, at 2. Jones


                                                 2
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 3 of 29 Pageid#: 1893




  allegedly told Plunkett: “Fore I go to jail and do the 35 years over my head[,] I’ll kill myself.”

  Id. Plunkett told the police officers that they had been to this address “numerous times” and

  an ambulance had been called to the address four days earlier for a “fracture.” Simpkins

  Video, ECF No. 67-1, at 5:30-5:47.

         Simpkins then walked up the street to get gloves out of his car in case he and his

  fellow officers had to “go ‘hands on’ with” Jones to get him out of the vehicle. Simpkins

  VSP Activity Report, ECF No. 78-5, at 2. On his way, he met his lieutenant who had just

  arrived and told him that he did not know if Jones was armed. Simpkins Video, ECF No.

  67-1, at 5:50-7:00. While Simpkins was gone, Branch asked his fellow officers if Jones had

  any weapons in the car, but no one responded. Branch Video, ECF No. 67-2, at 2:13-2:14. A

  few seconds later, Branch asked Mitchell specifically if Jones had any weapons. Id. at 2:23-

  2:28. Mitchell asked Plunkett and she responded, “uh-uh, he don’t got nothing.” Id. at 2:28-

  2:30. Branch confirmed in his deposition and his state police report that he heard Plunkett

  advise Mitchell that Jones did not have a weapon. See Branch Dep., ECF No. 78-2, at 97–98;

  see also Branch VSP Activity Report, ECF No. 78-3, at 1 (“The assault victim came down

  and when asked she advised the subject had no weapons.”). Neither he nor Mitchell

  communicated this to their fellow officers, though Branch acknowledged that he had time to

  do so. See Branch Dep., ECF No. 78-2, at 97–98, 112, 114.

         Jones next abruptly drove his vehicle out of the cul-de-sac and into a dense thicket of

  brush, which stopped the vehicle from moving any further. Branch Video, ECF No. 67-2, at

  3:08-3:21; see also Simpkins Video, ECF No. 67-1, at 7:05-7:25. Branch and Mitchell ran

  towards Jones, commanding him to “stay in the car.” Branch Video, ECF No. 67-2, at 3:21-


                                                  3
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 4 of 29 Pageid#: 1894




  3:25. Branch positioned himself at the rear of the car on the passenger’s side and less than

  ten feet away from the vehicle, drawing his gun as he approached. Id. at 3:25-3:32; see also

  Branch VSP Activity Report, ECF No. 78-3, at 2–3. Meanwhile, Simpkins ran back to the

  cul-de-sac, stopping a short distance from the rear end of the car on the driver’s side and

  drawing his weapon. Simpkins Video, ECF No. 67-1, at 7:05-7:25; see also Simpkins VSP

  Activity Report, ECF No. 78-5, at 2–3. Mitchell estimated that the other officers were about

  20 feet away from the vehicle and could see Jones clearly by using their flashlights, though

  the surrounding area was dark. See Mitchell VSP Activity Report, ECF No. 78-8, at 4.

         A few seconds after Simpkins arrived, Jones exited his vehicle. Simpkins Video, ECF

  No. 67-1, at 7:29. As he exited, Simpkins repeatedly and loudly instructed Jones to “show me

  your hands” and “do not reach.” Id. at 7:40-7:50. Jones did not follow the instructions and

  instead stood with his hands by his sides and his back to the car. See id. Jones faced away

  from Branch, who was unable to see Jones’s hands. See Branch Video, ECF No. 67-2, at

  3:43-3:53; Branch VSP Activity Report, ECF No. 78-3, at 2 (“BRANCH advised from where

  he was positioned, he could see the subject was wearing a Ken Griffey Mariners shirt. From

  BRANCH’S angle, he could see from the top of the numbers on the subject’s jersey and up.

  The subject was facing directly away from BRANCH.”); id. at 3 (“From where BRANCH

  was positioned, he could not see the subject’s hands at all.”).

         To the officers on the driver’s side of the vehicle, Jones’s left hand was visible, but

  his right hand was not and, at two points, Jones appeared to reach into his pants. See

  Simpkins Video, ECF No. 67-1, at 7:40-7:50; see also Simpkins VSP Activity Report, ECF

  No. 78-5, at 3–4. Jones never spoke to the officers. See generally Simpkins Video, ECF No.


                                                 4
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 5 of 29 Pageid#: 1895




  67-1; see also Simpkins VSP Activity Report, ECF No. 78-5, at 4 (“The subject never said

  anything.”); Mitchell VSP Activity Report, ECF No. 78-8, at 4 (“While MITCHELL was on

  scene, any words spoken by the suspect were between him and the female victim.”). One

  officer told Jones “it’s not even that serious” and to “come on, man.” Simpkins Video, ECF

  No. 67-1, at 7:50-7:53.

          After a few more seconds of loudly instructing Jones to show his hands with no

  success, Lieutenant Brad Robertson instructed Officer Frank Hudgins to tase Jones. Id. at

  7:54-8:00; see also Robertson Dep., ECF No. 78-6, at 15; Simpkins VSP Activity Report,

  ECF No. 78-5, at 5. Hudgins attempted to tase Jones and Jones jolted slightly but Hudgins

  audibly declared the taser was “ineffective.” Simpkins Video, ECF No. 67-1, at 8:00-8:03.

          Suddenly, Jones turned and quickly swung both arms in unison towards the officers

  on his left side. Id. at 8:03-8:05; see also Branch Video, ECF No. 67-2, at 4:10-4:12. In the

  body camera videos, he rapidly reaches out with both arms and appears to point something

  towards the officers. Simpkins Video, ECF No. 67-1, at 8:03–8:05; see also Branch Video,

  ECF No. 67-2, at 4:10-4:12; Enhanced Simpkins Video, ECF No. 67-4; Enhanced Branch

  Video, ECF No. 67-5. 1 In that moment, the officers believed that Jones was opening fire at

  them. See, e.g., Robertson Aff., ECF No. 67-6, at 2–3 (“Instead of complying, Jones quickly

  swung his body around, put his hands together out in front of him, and took a stance like he

  was pointing a weapon at us. I heard a shot and immediately went to the ground as I thought


          1 The “enhanced” videos were prepared by Randy Ferguson. Ferguson Report, ECF No. 67-3, at 1.

  Ferguson explains in his report that he “enhanced” the videos by “enlarg[ing] and us[ing] slow motion on the
  section of the footage where shots are fired.” Id. at 4. He states that “[a]t no point did [he] improperly alter,
  modify, or change the content of these files in a manner that would modify the video images originally
  recorded to portray an instance or phenomenon that did not occur in real time on April 8, 2018.” Id. at 1.
  The plaintiff does not contest this.
                                                         5
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 6 of 29 Pageid#: 1896




  Jones had opened fire upon us….Based on Jones’s actions and movements, I was certain

  that he possessed a weapon and fired first.”); Branch VSP Activity Report, ECF No. 78-3, at

  3 (“When asked, BRANCH advised when the subject made this movement, he still could

  not see his hands…. BRANCH said when this happened he thought the subject had just

  fired a shot at the other three officers.”); Simpkins VSP Activity Report, ECF No. 78-5, at 4

  (“When SIMPKINS saw this quick movement and thought he saw the gun, he fired the two

  shots.”); Mitchell VSP Activity Report, ECF No. 78-8, at 5 (“When asked, MITCHELL

  advised he did not see a gun that he recalled, but he thought there was one being drawn.”).

  Simpkins and Branch both shot at Jones. Simpkins VSP Activity Report, ECF No. 78-5, at 3.

  Four shots rang out. See Simpkins Video, ECF No. 67-1, at 8:04-8:06. The officers shot

  Jones twice in the trunk of his body—once in the chest with the direction of wounding

  traveling from front to back and once in the back with the direction of wounding traveling

  from back to front. See Virginia Dept. of Health Autopsy Report, ECF No. 78-9, at 3; see

  also Ohanessian Dep., ECF No. 78-10, at 54–64. Jones dropped to the ground. Simpkins

  Video, ECF No. 67-1, at 8:06. Simpkins and another officer both yelled out that they had

  “one down.” Id. at 8:07-8:10. The officers saw Jones moving and again loudly told him to

  show them his hands. Id. at 8:10-8:25. On the body camera videos, Jones can be heard

  gasping. Id.; see also Branch Video, ECF No. 67-2, at 4:22-4:24.

         Simpkins gradually approached Jones, saw Jones had two gunshot wounds to the

  chest, and called emergency medical services (“EMS”) to the scene. Simpkins Video, ECF

  No. 67-1, at 8:25-9:05. After confirming that he could not see a gun in Jones’s hands and

  loudly instructing Jones not to move a few more times, Simpkins attempted to reach Jones


                                               6
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 7 of 29 Pageid#: 1897




  through the brush, see where Jones was hit, and look for a weapon. Id. at 8:53-10:50; see

  also Branch Video, ECF No. 67-2, at 5:49-6:16. The officers seemed all but certain that

  Jones had a weapon, asking each other about finding “the gun” and “the weapon.” Simpkins

  Video, ECF No. 67-1, at 10:50-11:53; see also Branch Video, ECF No. 67-2, at 6:17-8:10;

  Simpkins VSP Activity Report, ECF No. 78-5, at 5 (“SIMPKINS said he thought the subject

  had a gun and thought they would have found the gun right next to him.”). Simpkins asked

  if EMS was on the way as two other officers attempted to remove Jones’s shirt, noting that

  Jones was “going out” and repeatedly saying, “come on, brother” and “stay with me.”

  Simpkins Video, ECF No. 67-1, at 11:53-12:15. EMS arrived within five minutes of the

  shooting. Id. at 12:52.

         About a minute after EMS took over, the officers began searching for a weapon. Id.

  at 13:42. At some point, Branch asked, “did he throw it?” Branch Video, ECF No. 67-2, at

  10:57-11:05. Later, another officer asked, “y’all find that gun?” and the officers said they

  were still looking. Simpkins Video, ECF No. 67-1, at 15:35-15:39; Branch Video, ECF No.

  67-2, at 11:42-11:45. As they continue to search, one officer asked if the gun may have ended

  up hanging in one of the surrounding trees. Branch Video, ECF No. 67-2, at 13:17-13:27.

  Branch later asked if Jones put the gun back in his pants, but Simpkins responded that he

  did not believe that Jones would have had time to do so. Id. at 14:32-14:42.

         After looking for five minutes, the officers began to question whether Jones shot at

  them. Simpkins Video, ECF No. 67-1, at 18:40-18:48. Simpkins said, “he had something,”

  and Branch said, “he shot, I heard it.” Id.; see also Branch Video, ECF No. 67-2, at 14:46-

  14:55. Branch later asked if they would be able to get a metal detector or a firearms dog to


                                                7
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 8 of 29 Pageid#: 1898




  help search for the gun through the brush. Branch Video, ECF No. 67-2, at 16:30-16:42.

  Later, Branch says he “heard a pop before anyone started shooting” and another officer says

  he did, too. Id. at 17:32-17:37; see also Branch VSP Activity Report, ECF No. 78-3, at 2

  (“After hearing the second shot, BRANCH said he fired and the subject fell over.”). After

  three more minutes of searching, the officers started counting the number of shots they

  heard, trying to align that with the number of shots they each fired. Simpkins Video, ECF

  No. 67-1, at 21:25-22:00; see also Branch Video, ECF No. 67-2, at 17:38-17:53. Simpkins

  said he shot twice and Branch said he shot once and then later says he shot once as he was

  going down. Simpkins Video, ECF No. 67-1, at 21:25-22:00; see also Branch Video, ECF

  No. 67-2, at 17:38-17:53.

         The officers stopped searching after about ten minutes. Simpkins Video, ECF No.

  67-1, at 23:25. One officer said he “wish[ed] [they] could find a gun” and another replied,

  “yes.” Id. at 23:42-23:44. Another officer said, “it’s in there.” Id. at 23:44. Simpkins twice

  said, “I swear I saw a gun” and another said “I did, too.” Id. at 23:45-23:50. A couple

  officers said, “he shot.” Id. at 23:51-23:54. Simpkins said that “he turned” and “he reached.”

  Id. at 23:54-24:00.

         Jones died at the hospital later that morning as a result of the shooting. Compl., ECF

  No. 1, at ¶ 56. On April 3, 2020, plaintiff filed a six-count complaint alleging a deprivation of

  civil rights in violation of 42 U.S.C. § 1983 against all defendants (Count I); a survival action

  against all defendants (Count II); a wrongful death action against all defendants (Count III);

  an excessive force and police brutality claim against all defendants (Count IV); a claim for

  negligent training, supervision, and retention and inadequate policies, training, and


                                                 8
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 9 of 29 Pageid#: 1899




  procedures in violation of 42 U.S.C. § 1983 against the City of Danville (Count V); and a

  violation of the Virginia Constitution’s due process protections against all defendants (Count

  VI). Id. at 9–14.

         IV.     MOTION IN LIMINE TO EXCLUDE PLUNKETT’S STATEMENT

                 A.    Federal Rules of Evidence 401, 402, and 403

         The defendants move to exclude Plunkett’s statement to Branch that Jones was not

  armed at the time of his arrest, invoking Federal Rules of Evidence 401, 402, and 403. Rule

  402 dictates that “[i]rrelevant evidence is not admissible.” Fed. R. Evid. 402. Rule 401

  defines relevant evidence as evidence that “has any tendency to make a fact more or less

  probable than it would be without the evidence,” and “the fact is of consequence in

  determining the action.” Fed. R. Evid. 401.

         Some evidence may be relevant but still inadmissible if its benefits are outweighed by

  certain costs. Rule 403 instructs that “[t]he court may exclude relevant evidence if its

  probative value is substantially outweighed by a danger of one or more of the following:

  unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

  needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Under Rule 403, “unfair

  prejudice” means “an undue tendency to suggest a decision on an improper basis,” such as

  “an emotional one.” Id. The “mere fact that the evidence will damage the defendant’s case is

  not enough—the evidence must be unfairly prejudicial, and the unfair prejudice must

  substantially outweigh the probative value of the evidence.” United States v. Hammoud, 381

  F.3d 316, 341 (4th Cir. 2004) (en banc) (internal quotation marks omitted; emphasis in

  original), vacated on other grounds, 543 U.S. 1097 (2005), relevant part of prior opinion


                                                9
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 10 of 29 Pageid#: 1900




   reinstated, 405 F.3d 1034 (4th Cir. 2005); accord United States v. Grimmond, 137 F.3d 823,

   833 (4th Cir. 1998) (explaining that “[e]vidence that is highly probative invariably will be

   prejudicial to the defense,” but that Rule 403 only excludes “unfair” prejudice).

                 B.      Analysis

          The defendants argue that plaintiff should be prohibited from introducing Plunkett’s

   statement that Jones was not armed at the time of his arrest because “her belief is irrelevant

   to this proceeding, it is not properly a part of the calculus for determining objective

   reasonableness once Danville Officer[s] were confronted with the ‘shooting stance’ Jones

   took, and any potential probative value of such evidence is substantially outweighed by its

   undue prejudice or its potential to mislead the jury.” Mem. in Support of Mot. to Exclude

   Plunkett’s Statement, ECF No. 72, at 3. Plaintiff argues that the statements are plainly

   relevant under Fourth Circuit law and allowing the defendants to delete Plunkett’s

   statements from the body cam footage will “distort the facts and erase the reality of that

   night.” Mem. in Opp’n to Mot. to Exclude Plunkett’s Statement, ECF No. 82, at 6. The

   defendants argue in reply that the cases on which plaintiff relies are clearly distinguishable.

   Reply in Support of Mot. to Exclude Plunkett’s Statement, ECF No. 86, at 3–5.

          The court finds this evidence is admissible and will DENY the defendants’ motion.

   Plunkett’s statement that Jones was unarmed is plainly relevant to the officers’ state of mind

   at the time of the shooting and whether the officers’ use of lethal force was reasonable or

   excessive. Other Fourth Circuit cases involving excessive force allegations have considered

   statements regarding whether the plaintiff or decedent was unarmed. In Clem v. Corbeau,

   284 F.3d 543, 550 (4th Cir. 2002), the Fourth Circuit denied qualified immunity where,


                                                 10
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 11 of 29 Pageid#: 1901




   among other things, plaintiff’s wife told officers that her husband, who was suffering from

   dementia and other ailments, was unarmed. In Streater v. Wilson, 565 F. App’x 208, 209–11

   (4th Cir. 2014), the Fourth Circuit again denied qualified immunity where an officer told a

   minor to drop a knife and the minor responded, “Didn’t you just see me drop the knife?,”

   holding that the officer could not have reasonably believed that lethal force was justified

   under those circumstances. Both of those cases support the general proposition that

   Plunkett’s statement is relevant to the officers’ decision to use lethal force. Plunkett’s

   statement is also not unduly prejudicial. It is one of many relevant factors. A jury can fairly

   balance Plunkett’s belief with those other factors and decide whether the officers’ conduct

   was reasonable. The court will also consider this evidence in deciding the defendants’ motion

   for summary judgment.

          III.    MOTION FOR SUMMARY JUDGMENT

                  A.      Summary Judgment Standard

          Under Rule 56(a), the court must “grant summary judgment if the movant shows that

   there is no genuine dispute as to any material fact and the movant is entitled to judgment as

   a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

   Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination,

   the court should consider “the pleadings, depositions, answers to interrogatories, and

   admissions on file, together with . . . [any] affidavits” filed by the parties. Celotex, 477 U.S. at

   322. Whether a fact is material depends on the relevant substantive law. Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the

   outcome of the suit under the governing law will properly preclude the entry of summary


                                                   11
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 12 of 29 Pageid#: 1902




   judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Id.

   (citation omitted). The moving party bears the initial burden of demonstrating the absence

   of a genuine issue of material fact. Celotex, 477 U.S. at 323. If that burden has been met, the

   nonmoving party must then come forward and establish the specific material facts in dispute

   to survive summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

   574, 586–87 (1986).

          In determining whether a genuine issue of material fact exists, the court views the

   facts and draws all reasonable inferences in the light most favorable to the non-moving

   party. Glynn, 710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)).

   Indeed, “[i]t is an ‘axiom that in ruling on a motion for summary judgment, the evidence of

   the nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.’”

   McAirlaids, Inc. v. Kimberly–Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal

   alteration omitted) (citing Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014) (per curiam)).

   Moreover, “[c]redibility determinations, the weighing of the evidence, and the drawing of

   legitimate inferences from the facts are jury functions, not those of a judge.” Anderson, 477

   U.S. at 255.

          The non-moving party must, however, “set forth specific facts that go beyond the

   ‘mere existence of a scintilla of evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477

   U.S. at 252). The nonmoving party must show that “there is sufficient evidence favoring the

   nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St.

   Paul Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at

   249). “In other words, to grant summary judgment the [c]ourt must determine that no


                                                 12
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 13 of 29 Pageid#: 1903




   reasonable jury could find for the nonmoving party on the evidence before it.” Moss v.

   Parks Corp., 985 F.2d 736, 738 (4th Cir. 1993) (quoting Perini Corp. v. Perini Constr., Inc.,

   915 F.2d 121, 124 (4th Cir. 1990)). Even when facts are not in dispute, the court cannot

   grant summary judgment unless there is “no genuine issue as to the inferences to be drawn

   from” those facts. World-Wide Rights Ltd. P’ship v. Combe Inc., 955 F.2d 242, 244 (4th Cir.

   1992).

                  B.     Qualified Immunity

            The defendants move for summary judgment on the grounds that they are entitled to

   qualified immunity. “Qualified immunity protects officers who commit constitutional

   violations but who, in light of clearly established law, could reasonably believe that their

   actions were lawful.” Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

   “Awarding the officers summary judgment on qualified immunity grounds is only

   appropriate if they demonstrate ‘that there is no genuine dispute as to any material fact and

   [that they are] entitled to judgment as a matter of law.’ Estate of Jones by Jones v. City of

   Martinsburg, W. Virginia, 961 F.3d 661, 667 (4th Cir. 2020), as amended (June 10, 2020)

   (citing Fed. R. Civ. P. 56(a)). This court must view the evidence in the light most favorable

   to the plaintiff and draw any reasonable inferences in her favor. See id.; see also Purnell, 652

   F.3d at 531. At the same time, recognizing that police officers often must make “split-second

   judgments” in “tense, uncertain, and rapidly evolving” situations, courts must “take care to

   consider the facts from the perspective of a reasonable officer on the scene, and avoid

   judging the officer’s conduct with the ‘20/20 vision of hindsight.’” Clem, 284 F.3d at 550.




                                                 13
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 14 of 29 Pageid#: 1904




          To determine whether qualified immunity applies, courts “apply a two-step inquiry, in

   either order: (1) whether a constitutional violation occurred; and (2) whether the right was

   clearly established at the time of the violation….” Jones, 961 F.3d at 667; see also Saucier v

   Katz, 533 U.S. 194 (2001). For the first question, a “claim that law enforcement officials

   used excessive force in the course of making an arrest, investigatory stop, or other ‘seizure’

   of [a] person” is “properly analyzed under the Fourth Amendment’s ‘objective

   reasonableness’ standard.” Graham v. Connor, 490 U.S. 386, 388 (1989); see also Scott v.

   Harris, 550 U.S. 372, 381 (2007). Applying the objective reasonableness standard “requires a

   careful balancing of the nature and quality of the intrusion on the individual’s Fourth

   Amendment interests against the countervailing governmental interests at stake.” Smith v.

   Ray, 781 F.3d 95, 101 (4th Cir. 2015) (quoting Graham, 490 U.S. at 396). The court

   considers three factors to guide this balancing, including (1) “the severity of the crime at

   issue,” (2) the extent to which “the suspect poses an immediate threat to the safety of the

   officers or others,” and (3) “whether [the suspect] is actively resisting arrest or attempting to

   evade arrest by flight.” Estate of Armstrong ex rel. Armstrong v. Village of Pinehurst, 810

   F.3d 892, 899 (4th Cir. 2016) (quoting Ray, 781 F.3d at 101). These factors are analyzed

   using “the information possessed by the officer at the moment that force is employed.”

   Purnell, 652 F.3d at 531.

          An intrusion on Fourth Amendment rights is “unmatched” when deadly force is

   used, and “[s]uch force is therefore justified only where a reasonable officer would have

   sound reason to believe that a suspect poses a threat of serious physical harm to the officer

   or others.” Clem, 284 F.3d at 550 (internal citations and quotation marks omitted). “Where


                                                  14
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 15 of 29 Pageid#: 1905




   the suspect poses no immediate threat to the officer and no threat to others, the harm

   resulting from failing to apprehend him does not justify the use of deadly force to do so.”

   Tennessee v. Garner, 471 U.S. 1, 11 (1985).

          In the second step of the Saucier analysis, a court must determine whether the

   constitutional right at issue was clearly established at the time of the alleged violation. “[T]his

   is not a mechanical exercise, and…the test is not whether ‘the very action in question has

   previously been held unlawful,’ but rather, whether preexisting law makes the unlawfulness

   of an act ‘apparent.’” Clem, 284 F.3d at 553 (emphasis in original) (quoting Anderson v.

   Creighton, 483 U.S. 635, 640 (1987)). Accordingly, a “constitutional right is clearly

   established for qualified immunity purposes not only when it has been ‘specifically

   adjudicated’ but also when it is ‘manifestly included within more general applications of the

   core constitutional principle invoked.’” Clem, 284 F.3d at 553 (quoting Buonocore v. Harris,

   65 F.3d 347, 357 (4th Cir. 1995)).

                  C.     Analysis

          Two of the three factors this court must consider—“the severity of the crime at

   issue” and “whether [the suspect] is actively resisting arrest or attempting to evade arrest by

   flight”—weigh in favor of some use of force. Armstrong, 810 F.3d at 899. Jones had been

   accused of violent conduct and at least one officer confirmed that some signs of assault were

   visible on Plunkett’s neck upon arriving at the scene. Jones was also actively resisting arrest,

   not complying with orders, and had tried to flee the scene in his vehicle.

          It is the second factor—the extent to which “the suspect poses an immediate threat

   to the safety of the officers or others”—and the lethal level of force used that are


                                                   15
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 16 of 29 Pageid#: 1906




   determinative here. Id. The court must decide whether the officers were justified in using

   lethal force against Jones when he turned and abruptly pointed his arms towards them in the

   manner shown on the body camera footage. The defendants argue that the officers’ use of

   force against Jones was objectively reasonable under the circumstances, as the officers did

   not know Jones was unarmed, he was acting erratically, he would not comply with

   commands, the officers’ attempted use of a taser was ineffective, and Jones quickly swung

   his arms in the direction of the officers on the driver’s side of the vehicle in such a way that

   they reasonably believed Jones was going to shoot at them. The plaintiff argues that the

   officers’ use of force 2 was clearly excessive since Jones was stationary, nonresponsive,

   unarmed, outnumbered, and surrounded, analogizing primarily to Armstrong, 810 F.3d at

   899.

           In this case, the body camera videos show that the officers’ actions were objectively

   reasonable. Jones had been accused of violent conduct against Plunkett and was fleeing from

   the officers in a vehicle. Jones stepped out of the vehicle after driving his car into a dense

   thicket of brush in an apparent attempt to escape. The officers repeatedly told Jones to show

   them his hands, but he did not. Instead, he stood at an angle with his back against the

           2   The plaintiff’s complaint challenges the lethal shooting of Jones by Simpkins and Branch, not the
   taser as deployed by Hudgins and ordered by Robertson. In their opposition to the motion for summary
   judgment, the plaintiff argues that the officers’ use of a taser prior to the shooting was unwarranted under
   DPD policy and Armstrong, 810 F.3d 892. Mem. in Opp’n, ECF No. 78, at 13–14. At oral argument,
   plaintiff’s counsel confirmed that plaintiff’s constitutional claims only concern the shooting death of Jones
   and not the prior taser use, but counsel argued that the allegedly unwarranted taser use should be considered
   under the totality of the circumstances. The court has considered the taser use accordingly and notes that the
   DPD policy allows for taser use when “the subject has demonstrated, by words or action, an intention to be
   violent or to physically resist, and reasonably appears to present the potential to harm officers, him/herself or
   others.” DPD Policy Manual, ECF No. 78-11, at 75. Ultimately, the court finds that the officers’ failed taser
   use weighs in the officers’ favor in that (1) the officers reasonably believed that Jones was resisting arrest and
   reaching for a weapon when Hudgins deployed the taser upon Robertson’s command, and (2) the officers
   attempted to use non-lethal force before using lethal force once Jones swung his arms in their direction in
   such a way that they perceived he was opening fire on them.
                                                          16
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 17 of 29 Pageid#: 1907




   vehicle and one hand at his waist, blocked from the officers’ view. At this point, the officers

   feared he had a weapon and he was continuing to not comply with orders, so they attempted

   to tase him, but the taser was ineffective. Jones then quickly swung both of his arms together

   in the direction of the officers, in a motion that looked very much like he was firing a gun.

          Plaintiff’s counsel does not address Jones’s arm swing in their opposition brief.

   Plaintiff’ counsel frames this case as an incident where an unarmed Black man was shot in

   the back by officers who knew or should have known he was unarmed but did not like his

   silence and the way he looked at them. See generally Mem. in Opp’n, ECF No. 78. The

   opposition brief describes the moments prior to the shooting as follows:

          It was not until he was tased did Jones react at all. It was the Danville police
          officers who escalated this encounter. After being “jolted”, Jones turns
          towards the officers. As he turns, Officers Simpkins and Branch shoot him.

   Mem. in Opp’n, ECF No. 78, at 17–18.

          This would be a different case if Jones had turned towards the officers and nothing

   more and was then shot in the back, but plaintiff’s counsel’s characterization is incomplete.

   The circumstances of the shooting are clear from the body camera videos. The opposition to

   the motion for summary judgment does not address Jones’s positioning prior to the

   shooting, his noncompliance with requests to show his hands, the officers’ reasonable

   perception that Jones was reaching for a weapon, Jones’s quick arm swing, or the fact that

   Jones was also shot in the chest. In their opposition brief and at the hearing, plaintiff’s

   counsel focused on the fact that Jones was shot in the back, but the body camera footage

   shows that this was not because Jones was shot while fleeing or some other non-threatening

   motion. Rather, Branch was positioned in such a way that Jones’s back was to him when he


                                                 17
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 18 of 29 Pageid#: 1908




   thought Jones was shooting at his fellow officers. At this stage of the litigation, the court

   views the facts in the light most favorable to the plaintiff, but it cannot ignore the ways in

   which the body camera videos do not align with plaintiff’s counsel’s version of the story. It is

   clear now that Jones was unarmed, making his arm movements inexplicable. The court has

   considered that perhaps Jones was raising his hands to comply with the officers’ directives

   but, if so, his manner of doing so remains difficult to understand. Jones did not raise his

   hands above his head in a vertical motion. Instead, the body camera videos show that Jones

   quickly swung his outstretched arms towards the officers as if he were pointing a firearm at

   them, and the officers reasonably interpreted his movements as a “classic shooting stance.”

   Robertson Aff., ECF No. 67-6, at 3–4; see also Combs Report, ECF No. 67-7, at 7.

          Taking the facts in the light most favorable to the plaintiff, the court finds that

   Mitchell had time to tell his fellow officers that Plunkett said that Jones did not have a

   weapon, and that all officers could have approached the encounter with that knowledge. But

   Plunkett’s statement is not dispositive. As this court has already ruled, her statement is

   undoubtedly relevant to the officers’ mindset and the reasonableness of their decisions, but

   the officers could not be bound by her statement because it may not have been true. Here,

   even if all the officers had heard Plunkett say that Jones did not have a weapon, Jones’s own

   conduct renders the officers’ response objectively reasonable. As Robertson explained:

          At the time, Officers Simpkins and Branch discharged their weapons, I was
          not aware that Ms. Plunkett thought Jones was not armed. Even if a third
          party has reason to believe a suspect is unarmed, officers cannot rely on that
          information for everyone’s safety. Instead, officers must rely on the behavior
          of the suspect. In this case, Jones’s behavior was unpredictable, and his refusal
          to show his hands increased our concern that he was holding a weapon.
          Jones’s sudden turn with his arms outstretched and his hands together was the
          classic shooting stance for a person holding a pistol.
                                                 18
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 19 of 29 Pageid#: 1909




   Robertson Aff., ECF No. 67-6, at 3–4; see also Combs Report, ECF No. 67-7, at 7 (“The

   manner in which Jones abruptly, dynamically, and with distinctive purpose, brought his

   hands up together in front of his body pointing in the direction of the officers is consistent

   with a classic shooting stance….”).

          The plaintiff principally relies on Armstrong, 810 F.3d 892, but this case is

   distinguishable from Armstrong in important ways. In that case, the Fourth Circuit found

   that the decedent’s constitutional rights were violated when he was tased repeatedly though

   he was a “mentally ill man being seized for his own protection, was seated on the ground,

   was hugging a post to ensure his immobility, was surrounded by three police officers and

   two Hospital security guards, and had failed to submit to a lawful seizure for only 30

   seconds.” Id. at 906. To be sure, the Fourth Circuit later described the constitutional right at

   issue to be “Armstrong’s right not to be subjected to tasing while offering stationary and

   non-violent resistance to a lawful seizure.” Id. at 907. The plaintiff also highlights the Fourth

   Circuit’s point in Armstrong that “[t]he degree of force necessary to prevent an individual

   who is affirmatively refusing to move from fleeing is obviously quite limited.” Id. at 901. But

   the Fourth Circuit made clear that Armstrong was a case involving a “static stalemate with

   few, if any exigencies” and “not an immediate danger.” Id. at 906. That is not this case.

   Here, the officers pursued Jones after he attempted to flee by driving his car into brush and

   ordered Jones to show his hands. Jones did not do so, keeping his right hand by his side and

   out of the officers’ sight. Jones then quickly raised both of his arms in their direction as if he

   were pointing a weapon at them. Plainly, this situation was not a “static stalemate” with few

   exigencies and no immediate danger. Id.
                                                  19
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 20 of 29 Pageid#: 1910




           Rather, this case is more akin to cases like Anderson v. Russell, 247 F.3d 125 (4th Cir.

   2001), and Slattery v. Rizzo, 939 F.2d 213 (4th Cir. 1991). In Russell, 247 F.3d at 132, the

   Fourth Circuit found that the use of deadly force against the plaintiff, who was unarmed at

   the time, was reasonable because the officer reasonably believed he was reaching for a gun.

   The court held that the evidence conclusively established that the officer reasonably

   perceived Anderson to be armed with a gun given a bulge near his waistband, and Anderson

   conceded that, immediately before the officer fired, “Anderson was lowering his hands in

   the direction of the bulge in disregard of the officers’ order.” Id. at 130. In Rizzo, 939 F.2d

   at 215–16, the Fourth Circuit held that deadly force was appropriate when the suspect failed

   to comply with the officer’s order to raise his hands and the officer reasonably believed the

   suspect to be coming at him with a weapon, although the “weapon” turned out to be a beer

   bottle. See also McLenagan v. Karnes, 27 F.3d 1002, 1007 (4th Cir. 1994) (finding officer

   was entitled to use deadly force when the officer had reason to believe, but could not

   confirm, the suspect was armed); Greenidge v. Ruffin, 927 F.2d 789, 792 (4th Cir. 1991)

   (affirming judgment for officer although officer was unable to confirm the nature of the

   weapon at issue, which turned out to be a wooden nightstick, before using deadly force).

           After Armstrong, the plaintiff principally relies on Clem, 284 F.3d 543, and Streater,

   565 F. App’x 208.3 But Clem dealt with an older man suffering from dementia and other ills


           3   The plaintiff also invokes Graham v. Connor, 490 U.S. 386, 396, 399 (1989) and Meyers v.
   Baltimore Cty., 713 F.3d 723, 732–33 (4th Cir. 2013) to argue that the officers’ use of force was not
   objectively reasonable but rather “unnecessary, gratuitous, and disproportionate.” In Graham, 490 U.S. at
   388–90, 399, a case involving law enforcement officers’ use of injurious, physical force against a man having a
   diabetic episode, the Supreme Court established the objective reasonableness standard for excessive force
   claims under the Fourth Amendment. The objective reasonableness of the officers’ use of force in this case is
   addressed throughout this section. In Meyers, 713 F.3d at 732–33, the Fourth Circuit found that the officer’s
   first three taser deployments were reasonable but seven additional shocks after the subject was on the ground
                                                         20
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 21 of 29 Pageid#: 1911




   who was not under arrest. More importantly, in Clem, the Fourth Circuit found that, “during

   the crucial moments immediately before the shooting, again both [officers] testified that

   Clem’s hands were obviously empty, and that Clem never reached into his pockets or

   clothing,” and one officer testified that he believed throughout the encounter that Clem did

   not have a weapon. 284 F.3d at 551. In Streater, the court found that an officer was not

   entitled to qualified immunity when he shot a minor because the minor had clearly disarmed

   himself by dropping the knife he was holding. 565 F. App’x at 211. In fact, he complied with

   the officer’s request to disarm himself and did so with sufficient time to rhetorically ask if

   the officer saw him drop the knife, all before the officer shot him four times. Id. at 209.

           To be sure, the Fourth Circuit has made clear that mere possession of a gun is not

   enough to justify a police officer’s use of deadly force. See Cooper v. Sheehan, 735 F.3d 153,

   159 (4th Cir. 2013); Hensley on behalf of North Carolina v. Price, 876 F.3d 573, 585 (4th

   Cir. 2017). Rather, “deadly force may only be used by a police officer when, based on a

   reasonable assessment, the officer or another person is threatened with the weapon.”

   Cooper, 735 F.3d at 159 (emphasis in original). The Fourth Circuit has found that mere

   possession of a weapon did not justify the use of deadly force when the subject “never raised

   the gun, never threatened the Deputies, and never received a warning command.” Hensley,

   876 F.3d at 586; see also Betton v. Belue, 942 F.3d 184, 193 (4th Cir. 2019) (“[H]ad Betton

   disobeyed a command given by the officers, such as to drop his weapon or to ‘come out’

   with his hands raised, Officer Belue reasonably may have feared for his safety upon

   observing Betton holding a gun at his side.”). While Jones never verbally threatened the

   and secured were unconstitutional. Here, the officers reasonably believed they were meeting lethal force with
   lethal force, they fired four shots, and they did not continue firing after Jones dropped to the ground.
                                                        21
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 22 of 29 Pageid#: 1912




   officers, their conduct was objectively reasonable based on his conduct, including his

   attempts to flee and his failure to heed instructions to show his hands, followed by the quick

   movement of his arms together in the direction of the officers in a classic shooting stance.

          In short, “this Circuit has consistently held that an officer does not have to wait until

   a gun is pointed at the officer before the officer is entitled to take action.” Russell, 247 F.3d

   at 131 (collecting cases). Here, the officers did not shoot until they believed a gun was

   pointed at them or, in Branch’s case, at his fellow officers. The Fourth Circuit has “further

   held that an officer is not required to see an object in the suspect’s hand before using deadly

   force.” Id. (collecting cases). “Accordingly, because [the officers] had sound reason to

   believe that [Jones] was armed, [the officers] acted reasonably by firing on [Jones] as a

   protective measure before directly observing a deadly weapon” once the officers saw Jones

   swing his arms in their direction as if he were shooting at them. Id.

          The body camera videos show that the officers shot Jones after he swung his arms in

   their direction in what the officers reasonably perceived to be a classic shooting stance.

   Based on Jones’s actions on the videos, the officers objectively and reasonably believed that

   he posed an immediate a threat to their safety and the safety of the community. They were

   tragically mistaken. Qualified immunity “gives government officials breathing room to make

   reasonable but mistaken judgments, and protects all but the plainly incompetent or those

   who knowingly violate the law.” Ray, 781 F.3d at 100 (quoting Stanton v. Sims, 571 U.S. 3, 5

   (2013) (per curiam)). Based on the court’s review of the body camera videos, the court finds

   that the officers’ actions were objectively reasonable and did violate Jones’s constitutional

   rights. This is a clear case for the application of qualified immunity. As such, the court will


                                                  22
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 23 of 29 Pageid#: 1913




   GRANT the defendants’ motion for summary judgment on qualified immunity grounds. 4

   Though the court finds that the officers acted as reasonable officers would under the

   circumstances and they are protected by qualified immunity, that does not mean that Jones’s

   death is not a grievous and devastating tragedy. It is a tragedy not just for himself and his

   family, but for our entire community.

                    D.       Jones’s State Law Claims

           The defendants move to dismiss the plaintiff’s state law claims on the grounds that

   they cannot succeed when plaintiff’s federal constitutional claims fail. “It has been well

   established that the decision to exercise supplemental jurisdiction [over a state law claim]

   after a federal claim has been dismissed, rests within the sole discretion of the Court.” Davis

   v. York Cnty. Bd. of Supervisors, No. 4:17-cv-00039, 2017 WL 6397833, at *9 (E.D. Va.

   Sep. 7, 2017) (quoting Jones v. Tyson Foods, 378 F. Supp. 2d 705, 710 (E.D. Va. 2004)). In

   exercising its discretion, the court should consider “convenience and fairness to the parties,

   the existence of any underlying issues of federal policy, comity, and considerations of judicial

   economy.” Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995). “Here, the dismissed

   federal claims are closely connected to the state claims,” and, therefore, “all three factors

   weigh in favor of addressing the state law causes of action.” Bethea v. Howser, 447 F. Supp.


           4  Even if the court were to find that Jones’s constitutional rights were violated, the court finds that
   this right was not “clearly established” at the time Jones was killed on April 8, 2018. “The dispositive question
   is whether the violative nature of particular conduct is clearly established…in light of the specific context of
   the case....” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (internal citations and quotations omitted). “We do not
   require a case directly on point, but existing precedent must have placed the statutory or constitutional
   question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Here, the court must determine
   whether, as of April 8, 2018, relevant precedent established that an officer’s use of lethal force is objectively
   unreasonable and thus constitutionally excessive when used against an individual who is resisting arrest,
   appears to be reaching for a firearm though the officers have been told that he does not have one, and
   suddenly turns with his arms outstretched and his hands together in what the officers perceive to be a classic
   shooting stance. The court has found no such precedent.
                                                         23
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 24 of 29 Pageid#: 1914




   3d 497, 516 (E.D. Va. 2020) (citing Hardin v. Belmont Textile Mach. Co., 355 Fed. App’x

   717, 723 (4th Cir. 2009) (unpublished)).

           The court will dismiss plaintiff’s state constitutional claim (Count VI) for failure to

   reference a relevant self-executing provision of the Virginia Constitution. “In order to

   maintain a private cause of action under the Virginia Constitution, the plaintiff must

   reference a self-executing provision of the Virginia Constitution or ‘associated legislation’

   permitting a private cause of action.” Edwards v. Reynolds, 7:19CV00765, 2021 WL

   1206414, at *6 (W.D. Va. Mar. 30, 2021) (citing Delk v. Moran, 7:16CV00554, 2019 WL

   1370880, at *4 (W.D. Va. Mar. 26, 2019)). 5 Count VI generally references due process rights

   under Article I of the Constitution of Virginia, which is the Commonwealth’s entire Bill of

   Rights. See Compl., ECF No. 1, at 14. Article 1, Section 11 6 “is Virginia’s Due Process

   Clause and is self-executing ‘only in the context of claims of damages to or takings of

   property.’” Delk, 2019 WL 1370880, at *4 (quoting Quigley v. McCabe, No. 2:17cv70, 2017

   WL 3821806, at *5 (E.D. Va. Aug. 30, 2017)); see also Doe v. Rector & Visitors of George

   Mason Univ., 132 F. Supp. 3d 712, 728 (E.D. Va. 2015) (“Although the due process

   provision of the Virginia Constitution is self-executing, this has only been held to be true

   with regard to property deprivation.”). Plaintiff’s “claims do not implicate damages to or

   takings of property” and cannot survive. Delk, 2019 WL 1370880, at *4.



            5 The Virginia Legislature recently passed a statute prohibiting the use of deadly force against a

   person unless certain requirements are met, including the immediate necessity of such force, the feasibility of
   providing a warning, the reasonableness of deadly force under the totality of the circumstances, and the
   exhaustion of alternative options. Va. Code § 19.2-83.5. However, this statute did not take effect until March
   1, 2021.
            6 Article I, section 11 of the Constitution of Virginia states in relevant part “[t]hat no person shall be

   deprived of his life, liberty, or property without due process of law.”
                                                          24
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 25 of 29 Pageid#: 1915




           The court will also dismiss the plaintiff’s other state law claims, which include

   survival and wrongful death claims (Counts II and III) because the court has already found

   that the defendants’ actions were objectively reasonable under the circumstances and

   protected by qualified immunity. See, e.g., Milstead v. Kibler, 91 F. Supp. 2d 895, 901 (W.D.

   Va. 2000), affirmed 243 F.3d 157 (4th Cir. 2001) (“If the Fourth and Fourteenth

   Amendment claims are decided in favor of defendants on their motion for summary

   judgment, the state law claims should also be dismissed.”); Russell v. Wright, 916 F. Supp. 2d

   629, 645 (W.D. Va. 2013) (“Moreover, a favorable ruling for the defendant on an excessive

   force claim brought under § 1983 requires dismissal of the state law claims as well.”). In

   Sigman v. Town of Chapel Hill, 161 F.3d 782, 789 (4th Cir. 1998), the Fourth Circuit held

   that because it “concluded that [the officer’s] actions were, as a matter of law, reasonable in

   the circumstances of this case [under a § 1983 analysis], they cannot be negligent or

   wrongful, as required by N.C. Gen.Stat. § 28A–18–2(a).” The same is true for the plaintiff’s

   survival and wrongful death actions brought pursuant to Virginia Code §§ 8.01-25 (survival

   of causes of action) and 8.01-50 (explaining how and when wrongful death actions may be

   brought, including “[w]henever the death of a person shall be caused by the wrongful act,

   neglect, or default of any person or corporation, or of any ship or vessel”). 7



           7  The defendants also argue that Jones’s state law survival and wrongful death claims, as alleged
   against the City of Danville, should be dismissed because Jones’s estate did not provide the notice required
   under Virginia Code § 15.2-209. See Whitfield Aff., ECF No. 67-8, at 2. Plaintiff argues that this notice
   requirement does not apply because Virginia Code § 15.2-209 only applies to negligence actions, and her
   wrongful death claims are not negligence claims. This is incorrect. “A wrongful death claim is the vehicle for
   a posthumous negligence claim.” Darlington v. Harbour E. Village LLC, 3:20CV157-HEH, 2020 WL
   3979664, at *4 (E.D. Va. July 14, 2020), appeal dismissed, 20-1864, 2020 WL 8465466 (4th Cir. Nov. 17,
   2020) (citing Miller v. United States, 932 F.2d 301, 303 (4th Cir. 1991) (“Virginia’s wrongful death statute
   does not create a new cause of action, but only a right of action in a personal representative to enforce the
   decedent’s claim for any personal injury that caused death.”)).
                                                        25
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 26 of 29 Pageid#: 1916




           IV.      MOTION TO PROHIBIT EXTRAJUDICIAL STATEMENTS

                    A.       Legal Standard for Prohibiting Extrajudicial Statements

           The defendants have also filed a “motion in limine prohibiting extrajudicial

   statements by attorneys,” ECF No. 69. The plaintiff, responding in opposition, correctly

   characterizes the defendants’ motion as a request for a gag order. Mem. in Opp’n to Motion

   to Prohibit Extrajudicial Statements, ECF No. 81. “Even among First Amendment claims,

   gag orders warrant a most rigorous form of review because they rest at the intersection of

   two disfavored forms of expressive limitations: prior restraints and content-based

   restrictions.” In re Murphy-Brown, LLC, 907 F.3d 788, 796–97 (4th Cir. 2018). Prior

   restraints bear “a heavy presumption against [their] constitutional validity.” Bantam Books,

   Inc. v. Sullivan, 372 U.S. 58, 70 (1963). Also, “gag orders are presumptively unconstitutional

   because they are content based.” In re Murphy-Brown, LLC, 907 F.3d at 797 (citing Nat’l

   Inst. of Family and Life Advocates v. Becerra, ––– U.S. ––––, 138 S.Ct. 2361, 2371 (2018)

   (presumption against content-based restraints)). “In light of these twin presumptions, gag

            The evolution of the statute also makes this clear. In 2007, “the notice provisions relating to
   counties, cities, and towns were moved and reworked by the General Assembly from Code § 8.01-222 to
   Code § 15.2-209.” Dixon v. City of Chesapeake, 93 Va. Cir. 426, 2016 WL 9631309, at *2 (Va. Cir. 2016)
   (unpublished). The now-repealed Virginia Code § 8.01-222 (emphasis added) previously stated that “[n]o
   action shall be maintained against any city or town for injury to any person or property or for wrongful death
   alleged to have been sustained by reason of the negligence of the city or town, or of any officer, agent or
   employee thereof” unless written notice of the claim was provided within six months. The revised Virginia
   Code § 15.2-209(A) now provides that “[e]very claim cognizable against any county, city, or town for
   negligence shall be forever barred unless” the statute’s notice requirements are satisfied. In short, the statute’s
   language is now broader, not narrower.
            However, the revised statute notes that failure to provide a written statement of a claim will not
   defeat the claim “provided that the attorney, chief executive, or mayor of such locality, or any insurer or
   entity providing coverage or indemnification of the claim, had actual knowledge of the claim, which includes
   the nature of the claim and the time and place at which the injury is alleged to have occurred, within six
   months after such cause of action accrued.” Id. Given the publicity surrounding this shooting and the
   protests that followed, see generally Articles, ECF No. 70-1, it seems unlikely that the parties mentioned in
   the statute did not have actual knowledge of the claim, but the court declines to rule either way on the notice
   arguments given the absence of briefing and evidence on this issue and the fact that the court will dismiss
   these claims on other grounds.
                                                          26
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 27 of 29 Pageid#: 1917




   orders must survive strict scrutiny.” In re Murphy-Brown, LLC, 907 F.3d at 797 (citing Reed

   v. Town of Gilbert, 576 U.S. 155, 163 (2015)).

                  B.     Analysis

          The defendants argue that “the nature of this case and the pretrial publicity that has

   already occurred, together with the anticipated publicity from trial, demonstrate the need for

   court intervention to guide the conduct of counsel and those associated with them to avoid

   lowering the level of advocacy in this case.” Mem. in Support of Mot. to Prohibit

   Extrajudicial Statements, ECF No. 70, at 2. The plaintiff argues that, thus far, the only

   information provided to the public about the shooting has come from the Danville Police

   Department, which shared Simpkin’s body camera footage but not Branch’s or any other

   officer’s. Mem. in Opp’n to Mot. to Prohibit Extrajudicial Statements, ECF No. 81, at 4–5.

   Accordingly, the only footage the public has does not make clear that Plunkett told Branch

   that Jones was unarmed. Id. According to plaintiff, her attorneys “should not be restricted

   from speaking publicly about this critical fact should the occasion arise.” Id. at 5. In reply,

   the defendants argue that “the manner in which counsel for Plaintiff has couched his

   position places great emphasis on editorial and inflammatory comments that are subject to

   the Court’s restriction from the public light, particularly through the media.” Reply in

   Support of Mot. to Prohibit Extrajudicial Statements, ECF No. 85, at 2.

          The court finds that the defendants have failed to show that the order they request

   would pass constitutional muster. “Strict scrutiny first requires that a gag order serve a

   ‘compelling’ public interest.” In re Murphy-Brown, LLC, 907 F.3d at 797. “Our system of

   justice properly requires that civil litigants be assured the right to a fair trial.” Id. (quoting


                                                  27
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 28 of 29 Pageid#: 1918




   Hirschkop v. Snead, 594 F.2d 356, 373 (4th Cir. 1979) (en banc) (per curiam)). “Ensuring

   fair trial rights is a compelling interest, however, only when there is a ‘reasonable likelihood’

   that a party would be denied a fair trial without the order under challenge.” In re Murphy-

   Brown, LLC, 907 F.3d at 797. Here, the defendants have failed to put forth sufficient facts

   to show that there is a “reasonable likelihood” that they would be denied a fair trial absent a

   gag order. Indeed, the only evidence offered is a handful of online articles, all of which

   appear to have been published between April and June of 2018. The court in In re Murphy-

   Brown, LLC, specifically critiqued the court below for imposing a gag order “without

   adequate factual findings or development of a record.” Id. at 798.

          The mere “fact of publicity is hardly dispositive,” as “[p]ublicity often accompanies

   trials, including trials in which the public has a keen and understandable interest.” Id. “An

   impartial jury, moreover, need not be wholly unaware of information—including potentially

   prejudicial information—outside the record.” Id. Rather, the court must decide whether—

   through use of larger jury pools, jury instructions, voir dire, and other tools—it is likely that

   this court “will be unable to guide a jury to an impartial verdict.” Id. On this record, the

   court finds that a gag order is unnecessary to ensure impartial adjudication.

          “Even when a gag order furthers a compelling interest, it must be the ‘least restrictive

   means’ of furthering that interest.” Id. at 799 (citing Ashcroft v. ACLU, 535 U.S. 564, 666

   (2002)). Here, the defendants seek to prohibit presumably all “extrajudicial statements by

   attorneys to the media, including, but not limited to, press conferences, press releases, or

   interviews,” without offering a single exception. Mem. in Support of Mot. to Prohibit

   Extrajudicial Statements, ECF No. 70, at 2. The defendants also mention that the court


                                                  28
Case 4:20-cv-00020-MFU-RSB Document 94 Filed 08/20/21 Page 29 of 29 Pageid#: 1919




   should restrict the activities of “counsel and those associated with them” without explaining

   who that phrase includes and excludes. Id. The court declines such an invitation to write a

   broad order when a gag order must, in order to survive strict scrutiny, “be ‘narrowly tailored’

   to serve [its] intended purpose.” In re Murphy-Brown, LLC, 907 F.3d at 799 (quoting Reed,

   576 U.S. at 163).

          In sum, the Fourth Circuit has made clear that “[g]ag orders should be a last resort,

   not a first impulse.” Id. at 800. The defendants have failed to demonstrate why such an

   order is necessary and why less restrictive means cannot ensure fair adjudication.

   Accordingly, the court will DENY the defendants’ motion to prohibit extrajudicial

   statements by attorneys.

          V.     CONCLUSION

          For these reasons, the court will DENY the motion in limine to exclude Plunkett’s

   statement, ECF No. 71; GRANT the motion for summary judgment on qualified immunity

   grounds, ECF No. 66; and DENY the motion to prohibit extrajudicial statements by

   attorneys to the media, ECF No. 69. An appropriate order will be entered.

                                                      Entered:    August 20, 2021
                                                                           Michael F. Urbanski
                                                                           Chief U.S. District
                                                                           Judge
                                                                           2021.08.20 09:26:44
                                                                           -04'00'
                                                      Michael F. Urbanski
                                                      Chief United States District Judge




                                                 29
